PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
de Ruijter et al.
Application No. 15/868,855
Filed: 11 Jan 2018
For Apparatus for Radio-Frequency Receiver with Multiple Operational Modes and Associated Methods
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a decision on the petition filed October 28, 2021, pursuant to 37 C.F.R. § 1.181, requesting that the holding of abandonment in the above-identified application be withdrawn.  

The petition pursuant to 37 C.F.R. § 1.181 is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the non-final Office action, mailed March 4, 2021, which set a shortened statutory period for reply of three months.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on June 5, 2021.  A notice of abandonment was mailed on September 14, 2021.

The undersigned has reviewed the electronic file, and the following items have been located therein: a response in the form of an amendment to the claims and remarks and both a request for a three-month extension of time and the associated fee.  Each of these items was received on September 13, 2021.  The response contains a certificate of mailing dated September 6, 2021 and it is noted September 4, 2021 fell on a Saturday.

The record supports a finding that a response to the non-final Office action was timely received.  Accordingly, the holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing in due course.  

this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of this application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.